Citation Nr: 1615007	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-36 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a respiratory disability, to include emphysema and chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the VA RO in Montgomery, Alabama.

As an initial matter, the Board notes that a VA Form 9 was received in March 2016, wherein the Veteran perfected his appeals for increased ratings for posttraumatic stress disorder (PTSD), a right wrist disability, and a right wrist scar, and entitlement to a total disability rating for compensation purposes based on individual unemployability.  While these issues have not yet been certified to the Board by the RO, the Board has the authority, but is not required to, exercise its discretion and assume jurisdiction over them.  See 38 C.F.R. § 19.35 (2015) (noting that certification of issues on appeal by the RO is for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals); see also 38 U.S.C.A. §§ 7104(a), 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).  In this regard, the Board declines to assume jurisdiction of the issues appealed in the March 2016 VA Form 9, specifically, because the Veteran requested a videoconference hearing on those issues.  Notably, he has already testified at a hearing on the issues which are currently before the Board, and to assume jurisdiction of the issues appealed in the March 2016 VA Form 9 would cause unnecessary delay of adjudication of the issues remanded herein.

In the March 2016 VA Form 9, the Veteran indicated he used alcohol heavily to cope with his PTSD symptoms.  It appears the Veteran is raising a claim of entitlement to service connection for alcohol dependence as secondary to his service-connected PTSD.  The Veteran is advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015); see also 79 Fed. Reg. 57,660 (Sept. 25, 2014).  As such, the Veteran is advised that if he wishes to file a claim for benefits for alcohol dependence secondary to PTSD, he must submit the proper application form to VA.

The Veteran's claims are remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board reopened the Veteran's claims for entitlement to service connection for a right knee disability and entitlement to service connection for emphysema and remanded both issues for further development.  The Board notes that it has recharacterized and broadened the Veteran's claim for emphysema to include one for any diagnosed respiratory disability, to include the Veteran's currently diagnosed emphysema and chronic obstructive pulmonary disease (COPD).  Although the Board regrets further delay, an additional remand is required prior to adjudicating the Veteran's claims.

In its August 2014 remand, the Board directed the RO to request and obtain the Veteran's Social Security Administration (SSA) records, obtain outstanding VA and private treatment records, and afford the Veteran VA knee and respiratory examinations to determine the etiology of his claimed disabilities.  The Veteran's SSA and VA records were obtained and associated with the evidence of record.  As described in more detail below, both the October 2014 VA knee and respiratory medical opinions are inadequate and a remand is required to obtain new examinations and opinions.  Accordingly, a remand is required to ensure the RO substantially complies with the Board's October 2014 remand directives.

Additionally, the Veteran contends, and the record confirms, that medical records were submitted to VA by the Veteran and one of his private medical providers, M. J., M.D., in November 2014, however, those records were not considered in the RO's December 2014 supplemental statement of the case.  Absent a waiver of RO consideration, the Board may not consider these records in the first instance, and therefore, a remand is required.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2015).

Service Connection for a Right Knee Disability

In its August 2014 remand, the Board instructed the RO to obtain a new VA knee examination and to obtain specific medical opinions.  First, the VA examiner was required to determine whether it was at least as likely as not that the Veteran's meniscal tear was related to his active duty service and, in providing that opinion, to reconcile his or her opinion with the December 2005 positive nexus opinion from the Veteran's private physician as well as the Veteran's lay statements of record.  While the examiner provided a detailed recitation of the Veteran's medical history as it related to his knee, and provided a negative nexus opinion with adequate supportive reasoning, the examiner failed to discuss the December 2005 private medical opinion or discuss the Veteran's statements regarding his symptoms and treatment for his right knee since separating from service.  Although the December 2005 private medical opinion merely indicated that the Veteran's current meniscal tear was likely due to a previous injury incurred during military service, and did not provide any supporting rationale, the VA examiner's failure to discuss it is technically in violation of the Board's August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

Further, the Veteran testified at his May 2013 hearing before the Board and also noted in an April 2013 statement that he began seeking treatment for his knee with VA in 1995 in Huntsville, Alabama, however, the earliest VA treatment records associated with the evidence of record are dated November 2000.  Accordingly, the RO must obtain all outstanding VA treatment records prior to November 2000 and must also obtain all updated VA treatment records and associate them with the evidence of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Service Connection for a Respiratory Disability

The Veteran has attributed his emphysema to Agent Orange exposure and/or smoking during military service as a result of his intense and uncontrollable mental nervousness and stress.  The Veteran reported tobacco use in service and indicated that he did not smoke prior to service.  The Veteran's claim that his smoking was due to "intense and uncontrollable mental nervousness and stress" in service suggests that he began smoking and continued to smoke after active duty service due to his service-connected PTSD.  Moreover, the Veteran's DD-214 acknowledges service in the Republic of Vietnam from January 1970 to April 1971, and therefore, exposure to Agent Orange is conceded.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

With respect to claims for tobacco-related disabilities, for claims filed after June 9, 1998, Congress has prohibited the grant of service-connection for a disability due to the use of tobacco products during active duty service.  38 U.S.C.A. § 1103(a) (West 2014).  However, the VA General Counsel has held that neither 38 U.S.C.A. § 1103(a), nor its implementing regulation at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  See VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).  According to the VA General Counsel opinion, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  Id.  If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.

At an October 2014 VA respiratory examination, the VA examiner diagnosed emphysema and COPD and found that the Veteran's respiratory conditions were less likely than not (less than 50 percent probability) incurred in or due to the Veteran's claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's emphysema and COPD were more likely due to his history of smoking from 1969 to 1999, and that he only served on active duty from 1969 to 1971, with no lung problems noted during service, and continued to smoke for approximately 27 years continuously post-service.

While there is no legal basis for a grant of service-connection for a tobacco related disability found to be directly related to service, the Board is required to address whether service-connection may be warranted for a respiratory disability due to tobacco use in accordance with VA General Counsel Opinion 6-03.  On remand, the RO must obtain an addendum medical opinion addressing (1) whether the Veteran's continued use of tobacco products post-service was due to or aggravated by his service-connected PTSD and, if so, (2) whether the Veteran's use of tobacco products as a result of his service-connected PTSD was a "substantial factor" in causing a respiratory disability and, if so, (3) whether the Veteran's respiratory disabilities would not have occurred but for the use of tobacco products caused by his PTSD.

Additionally, as there is no medical opinion of record addressing whether the Veteran's in-service exposure to Agent Orange caused a respiratory disability and, given the Veteran's conceded exposure, the Board finds an opinion addressing service connection for a respiratory disability due to Agent Orange exposure is also required.

Accordingly, the case is remanded for the following action:

1.  Obtain and associate with the evidence of record all outstanding VA treatment records, to include those dated prior to November 2000 and from November 2014 to the present.  The RO must request these records from the Huntsville VA Medical Center (VAMC), Birmingham VAMC, and any other identified VAMCs where the Veteran sought treatment.

Any records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).  The Veteran and his representative must then be given an adequate opportunity to respond. 

2.  After obtaining any outstanding records to the extent possible, the Veteran must be afforded a new VA knee examination.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner.  The examiner must elicit from the Veteran a full history of knee symptoms and treatment from active duty service to the present.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current right knee disability, to include degenerative changes and status post meniscal tear, is related to his active duty service.  The examiner must specifically reconcile his or her opinion with the December 2005 positive nexus opinion from the Veteran's private physician.

* If the examiner determines the Veteran's in-service right knee injury during service is not related to his current right knee disability, characterized by degenerative changes and status post meniscal tear, the examiner must state whether it is at least as likely as not (50 percent probability or higher) that the Veteran's Osgood-Schlatter Syndrome, which was noted on his military entrance examination, was aggravated beyond the natural progression of the disease by his active duty service.

* If, and only if, the examiner finds the Veteran's Osgood-Schlatter Syndrome was aggravated beyond the natural progression of the disease by his active duty service, the examiner must provide an opinion regarding the baseline severity of Osgood-Schlatter Syndrome prior to the onset of aggravation.

In providing the requested opinions, the examiner must discuss the Veteran's statements regarding his right knee symptoms and treatment during and following active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The RO must obtain a VA addendum medical opinion, if possible, from the October 2014 VA examiner, to determine whether any diagnosed respiratory disability, to include emphysema and COPD, found is related to the Veteran's military service.  A new VA examination is not required unless the VA medical professional providing the requested opinions finds an examination is necessary.

Following a review of the Veteran's electronic claims file, the VA medical professional must state:

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran's continued use of tobacco products post-service was due to or aggravated by his service-connected PTSD and, if so,

* Whether it is at least as likely as not (50 percent probability or more) that the use of tobacco products as a result of the Veteran's service-connected PTSD was a "substantial factor" in causing any diagnosed respiratory disability, to include COPD and emphysema, and, if so, 

* Whether it is at least as likely as not (50 percent probability or higher) that any of the Veteran's diagnosed respiratory disabilities, to include COPD and emphysema, would not have occurred but for the use of tobacco products caused by his PTSD.

The VA medical professional must also state:

* Whether it is at least as likely as not that (50 percent probability or higher) that any of the Veteran's diagnosed respiratory disabilities, to include COPD and emphysema, are due to his active duty service, to include exposure to Agent Orange during service.

A complete rationale for all opinions must be provided.

If the VA medical professional is unable to provide any of the requested opinions without resorting to speculation, he or she must explain why this is so.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report and medical opinions must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

